Dismissed and Memorandum Opinion filed April 4, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00208-CR

                 CHARLIE ANTONIO MONTIEL, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1571636

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to driving while intoxicated. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to confinement for ten years in the Institutional Division of the Texas
Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2